DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.
 
Status of Application, Amendments and/or Claims
	Claims 1-4, 6-23, and 36 are pending. 

Election/Restrictions
Claims 1, 4, 6, 7, 9, 13-18, 20, and 36 are allowable. Claims 8, 10-12, 19, and 21-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-IV, as set forth in the Office action mailed on 19 April 2019, is hereby withdrawn and claims 8, 10-12, 19, and 21-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 09 June 2022 on Susan Michaud.

The application has been amended as follows: 

Claim 1.  An anti-PAD4 (peptidylarginine deiminase 4) monoclonal antibody which specifically binds to positions 345, 347, and 348 of human PAD4, and wherein said antibody inhibits citrullination activity of PAD4 and binds human PAD4 with a KD (M) of 9.0 x 10-9 or less.

Cancel claims 2 and 3

In claim 8, line 1, delete “PADv4”and insert –PAD4—

Claim 10.  A method of inhibiting citrullination activity of human PAD4, comprising contacting human PAD4 with the anti-PAD4 antibody according to claim 1

Claim 11.  A method of treating rheumatoid arthritis in need thereof the anti-PAD4 antibody according to claim 1.

Claim 12.  A process for producing an anti-PAD4 antibody, comprising introducing the polynucleotide or vector of claim 8 into a cell and culturing said cell to express the antibody

Claim 13.  An anti-PAD4 antibody comprising:
heavy chain CDRs 1 to 3 and light chain CDRs 1 to 3 comprising amino acid sequences set forth in 
heavy chain CDRs 1 to 3 and light chain CDRs 1 to 3 comprising amino acid sequences set forth in 
heavy chain CDRs 1 to 3 and light chain CDRs 1 to 3 comprising amino acid sequences set forth in 
heavy chain CDRs 1 to 3 and light chain CDRs 1 to 3 comprising amino acid sequences set forth in 
heavy chain CDRs 1 to 3 and light chain CDRs 1 to 3 comprising amino acid sequences set forth in 
heavy chain CDRs 1 to 3 and light chain CDRs 1 to 3 comprising amino acid sequences set forth in 

Claim 21.  A method of inhibiting citrullination activity of human PAD4, comprising contacting human PAD4 with the anti-PAD4 antibody according to claim 13

Claim 22.  A method of treating rheumatoid arthritis in need thereof the anti-PAD4 antibody according to claim 13.

Claim 23.  A process for producing an anti-PAD4 antibody, comprising introducing the polynucleotide or vector of claim 19 into a cell and culturing said cell to express 
the antibody

In claim 36, line 1, delete the phrase “can bind” and insert –binds—


Conclusion
	Claims 1, 4, 6-23, and 36 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Review of PAD4
Arita et al.  Nature Structural Mol Biol 11(8): 777-783, 2004

Rohrbach et al.  Front Immunol 3: article 360, 2012



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
10 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647